Exhibit 10.1

 

RETENTION BONUS AND SEVERANCE AGREEMENT

 

This Retention Bonus and Severance Agreement (this “Agreement”) is entered into
by and between GeoMet, Inc., a Delaware corporation (the “Company”), and Tony
Oviedo (“Employee”) to be effective on September 1, 2014 (the “Effective Date”).
The Company and Employee are sometimes referred to collectively in this
Agreement as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Employee is employed by the Company as its Senior Vice President, Chief
Financial Officer and Chief Accounting Officer on an at-will basis;

 

WHEREAS, the Company previously sold substantially all of its assets;

 

WHEREAS, the Board of Directors of the Company (the “Board”) currently
anticipates that the Company will enter into either a business
combination/merger or a dissolution and distribution of its remaining assets in
accordance with applicable law;

 

WHEREAS, the Board recognizes that the possibility or occurrence of such an
event at an unspecified time in the future may result in significant
distractions to Employee because of the uncertainties inherent in such a
situation; and

 

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to ensure Employee’s continued dedication
and efforts without undue concern for his personal financial and job security;
and

 

NOW, THEREFORE, as an incentive to Employee to remain in the service of the
Company, and in consideration of the mutual promises and covenants contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Definitions. Any capitalized term(s) not
defined in this Paragraph 1 shall have the meaning ascribed to such term(s) in
this Agreement.

 

(a)                                 “Base Salary” means $12,500.00 semi-monthly,
as such amount may be adjusted by mutual agreement of the Parties.

 

(b)                                 “Cause” means a finding by the Company of
acts or omissions of Employee (whether occurring before or during the Term)
constituting, in the Company’s reasonable judgment, any of the following: (i) a
breach of duty involving fraud, dishonesty (other than inadvertent acts or
omissions), disloyalty, or a conflict of interest; (ii) a material violation of
Employee’s obligations under any written agreement between Employee and the
Company, or at law; (iii) a material violation of, or failure to enforce, the
policies and procedures of the Company including without limitation the Code of
Business Conduct and Ethics and operational and other personnel policies; (iv) a
material failure to comply with the lawful directives of the Board or the
officer to whom Employee reports; (v) conduct that is materially detrimental to
the Company or reflects unfavorably on the Company or Employee to such an extent
that the Company’s best interests reasonably require the termination of
Employee’s employment; (vi) the

 

--------------------------------------------------------------------------------


 

failure to cooperate with any investigation or inquiry authorized by the Company
or conducted by a governmental authority related to the Company’s business or
Employee’s conduct related to the Company’s business; (vii) the conviction of,
or entry of a plea agreement or similar arrangement with respect to, a felony or
other serious criminal offense; (viii) the entry of a consent decree or similar
arrangement with respect to any material violation of federal or state
securities laws; (ix) gross negligence in the performance of, or material
failure to diligently perform, Employee’s assigned duties; or (x) Employee’s
inability to substantially perform his assigned duties for any reason for at
least 30 calendar days.

 

(c)                                  “Code Section 409A” means Section 409A of
the Internal Revenue Code and the regulations and guidance thereunder.

 

(d)                                 “Employee Charges” means any amounts
Employee owes to the Company for advances, overpayments, and any other charges
due from Employee to the Company, including without limitation charges for
personal telephone calls or travel expenses, travel advances, personal courier
and postal charges, personal copying charges, personal charges on any company
credit card issued to Employee, excess paid leave time taken, and other charges
that may arise out of the application of the Company’s policies or otherwise.

 

(e)                                  “Good Reason” means the existence of one or
more of the following conditions arising after the Effective Date without the
consent of Executive, as determined in a manner consistent with Treasury
Regulation § 1.409A-1(n)(2)(ii): (i) a material reduction in Executive’s Base
Salary or (ii) a permanent relocation of Executive’s principal place of
employment to a location that is more than 25 miles from the location where he
performed services for the Company immediately prior to the relocation, provided
such relocation is a material change in geographic location at which Executive
must provide services for purposes of Code Section 409A and the regulations
thereunder.

 

(f)                                   “Qualifying Termination” means the
termination of Employee’s employment (i) by the Company without Cause or (ii) by
Employee for Good Reason. For purposes of clarification only, a termination of
Employee’s employment by Employer for Cause, by Employee without Good Reason, or
by reason of Employee’s death is not a Qualifying Termination. To exercise his
right to terminate employment for Good Reason, Employee must provide written
notice to the Company of his belief that Good Reason exists within 15 days of
the initial existence of the Good Reason condition(s), and that notice shall
describe in reasonable detail the condition(s) believed to constitute Good
Reason. The Company then shall have 30 days to remedy the Good Reason
condition(s). If not remedied within that 30-day period, Employee may submit a
written notice of termination to the Company; provided that the notice of
termination invoking Employee’s right to terminate employment for Good Reason
must be given no later than 10 days after the end of such 30-day remedy period.
If Employee does not either timely (i) provide written notice of his belief that
Good Reason exists or (ii) submit the notice of termination, then Employee is
deemed to have consented to the condition(s), or the Company’s correction of
such condition(s), that may have given rise to the existence of Good Reason.

 

(g)                                  “Release” means the General Release
Agreement substantially in the form attached as Exhibit A, which is incorporated
herein by this reference.

 

--------------------------------------------------------------------------------


 

 

(h)                                 “Retention Bonus” means $120,000.00.

 

(i)                                     “Separation from Service” means
separation from service (within the meaning of Code Section 409A and the
regulations and other guidance promulgated thereunder) with the group of
companies that includes the Company and each of its “409A Affiliates.” For this
purpose, “409A Affiliate” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code Section 414(b) or Code
Section 414(c), but (i) in applying Code Section 1563(a)(1), (2), and (3) for
the purposes of determining a controlled group of corporations under Code
Section 414(b), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Code Section 1563(a)(1), (2), and (3), and (ii) in applying Treasury
Regulation Section 1.414(c)-2 for the purposes of determining trades or
businesses (whether or not incorporated) that are under common control for the
purposes of Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Treasury Regulation Section 1.414(c)-2.

 

(j)                                    “Severance Pay” means an amount, if any,
equivalent to Employee’s Base Salary as of the effective date of the Qualifying
Termination for the period from the effective date of the Qualifying Termination
through the last day of the Term.

 

2.                                      Retention Bonus.

 

(a)                                 The Company shall pay Employee the Retention
Bonus if (i) Employee remains continuously employed by the Company from the
Effective Date through the last day of the Term and is actively employed by the
Company in good standing on the last day of the Term; or (ii) Employee
experiences a Qualifying Termination before the last day of the Term, provided
that to be eligible to receive the Retention Bonus, Employee must sign and
timely return the Release to the Company and not revoke his acceptance of the
Release.

 

(b)                                 The Retention Bonus shall be paid to
Employee in a lump sum by check mailed to Employee’s last address on record with
the Company no later than five business days after the Release has become
effective and enforceable.

 

3.                                      Severance Pay.

 

(a)                                 The Company shall pay Employee the Severance
Pay, if any, if Employee experiences a Qualifying Termination before the last
day of the Term, provided that to be eligible to receive the Severance Pay,
Employee must sign and timely return the Release to the Company and not revoke
his acceptance of the Release.

 

(b)                                 The Severance Pay shall be paid to Employee
in a lump sum by check mailed to Employee’s last address on record with the
Company no later than five business days after the Release has become effective
and enforceable.

 

4.                                      Vacation.  Employee will accrue five
weeks’ paid leave time (“Vacation”) during the Term. Employee shall accurately
report any Vacation used. If the Employee experiences a Qualifying Termination
on or before the last day of the Term, the Company will pay to Employee the
amount of any unused Vacation.

 

--------------------------------------------------------------------------------


 

5.                                      Term.  This Agreement shall begin on the
Effective Date and automatically terminate on August 31, 2015 or such later date
as may be agreed upon by the Parties in writing and approved in writing by Board
(the “Term”), provided that if Employee has become entitled to payment of the
Retention Bonus or Severance Pay on or before the last day of the Term and
Employee timely signs and returns (or has timely signed and returned) the
Release to the Company, then the Company’s obligation to pay the Retention Bonus
or Severance Pay shall survive termination.

 

6.                                      Employee Charges; Withholding and
Deductions.  Employee authorizes the Company to reduce the Retention Bonus and
Severance Pay, if any, by the amount of any outstanding Employee Charges, if
any. With respect to the Retention Bonus and Severance Pay, if any, the Company
shall deduct, where applicable, any amounts authorized by Executive (including
without limitation the Employee Charges) and permissible under applicable law,
and shall withhold and report all amounts required to be withheld and reported
by applicable law. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.

 

7.                                      Section 409A.

 

(a)                                 The payments and benefits to be provided to
Employee under this Agreement are intended to be exempt from Code Section 409A,
any ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Code Section 409A, and this Agreement shall be
administered and interpreted in a matter consistent with such intent. In
particular, the Severance Pay and Retention Bonus are intended to constitute
short-term deferrals within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and/or severance pay due to involuntary separation from
service under Treasury Regulation Section 1.409A-1(b)(9)(iii). If a provision of
the Agreement would result in the imposition of an applicable tax under Code
Section 409A, the Parties agree that such provision shall be reformed to the
extent permissible under Code Section 409A to avoid imposition of the applicable
tax, with such reformation effected in a manner that has the most favorable tax
result to Employee. Notwithstanding the preceding, no persons connected with
this Agreement in any capacity, including but not limited to the Company and its
directors, officers, agents and employees, makes any representation, commitment,
or guarantee that any tax treatment, including but not limited to, federal,
state, and local income, estate and gift tax treatment, will be applicable with
respect to any amounts payable under the Agreement or that such tax treatment
will apply to Employee.

 

(b)                                 Notwithstanding any provision in this
Agreement to the contrary, if (A) Employee is a “specified employee,” as such
term is defined in Code Section 409A and the regulations thereunder and (B) any
payment due under this Agreement is deferred compensation subject to Code
Section 409A and is required to be delayed under Code Section 409A because
Employee is a specified employee, that payment shall be payable on the earlier
of (X) the first business day that is six months after Employee’s Separation
from Service, (Y) the date of Employee’s death, or (Z) the date that otherwise
complies with the requirements of Code Section 409A. This section shall be
applied by accumulating all payments that otherwise would have been paid within
six months of Employee’s Separation from Service and paying such accumulated
amounts on the earliest business day which complies with the requirements of
Code Section 409A. For purposes of determining the identity of specified
employees, the Company may establish procedures as it deems appropriate in
accordance with Code Section 409A. For purposes of Code Section 409A,

 

--------------------------------------------------------------------------------


 

each payment amount or benefit due under this Agreement will be considered a
separate payment and Employee’s entitlement to a series of payments or benefits
under this Agreement is to be treated as an entitlement to a series of separate
payments. Further, in the event that any payment due under this Agreement is
deferred compensation subject to Code Section 409A and is conditioned on the
execution of the Release within a specified period that may result in payment
during a period that begins in one taxable year and ends in the following
taxable year, any amounts payable to Employee during the first taxable year
which are subject to the execution of the Release shall be paid on the first day
of the second taxable year.

 

8.                                      No Contract of Employment.  Other than
with respect to Paragraph 4 concerning Vacation, this Agreement does not, and
shall not be deemed to, enlarge or otherwise affect the terms and conditions of
Employee’s employment. Specifically, nothing in this Agreement alters the
at-will nature of the employment relationship between Employee and the Company,
and either Employee or the Company may terminate the employment relationship as
freely and with the same effect as if this Agreement had not been entered into.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement of the Parties concerning the payment of any
bonus or severance pay and with respect to paid leave, and supersedes all prior
and contemporaneous agreements and understandings, both written and oral,
between the Parties with respect to such matters. Employee acknowledges and
agrees that the Company has not made any promise or representation to him
concerning the subject matter of this Agreement that is not expressed herein,
and that, in signing this Agreement, he is not relying on any prior oral or
written statement or representation by the Company that is not reflected herein.

 

10.                               Governing Law; Venue; Jury-Trial Waiver;
Modifications. The Parties (i) agree that this Agreement is governed by and
shall be construed and enforced in accordance with Texas law, excluding its
choice-of-law principles, except where federal law may preempt the application
of state law; (ii) agree to submit and consent to the exclusive jurisdiction,
including removal jurisdiction, of the state and federal courts located in
Harris County, Texas (or the county where the Company’s principal executive
offices are located if different) for any action or proceeding relating to this
Agreement or Employee’s employment; (iii) waive any objection to such venue;
(iv) agree that any judgment in any such action or proceeding may be enforced in
other jurisdictions; (v) irrevocably waive the right to trial by jury and agree
not to ask for a jury in any such proceeding; and (vi) agree that this Agreement
can be modified only in a writing signed by Employee and by the Chair of the
Board of Directors of the Company (or his designee).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

AGREED:

 

 

COMPANY

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Y. McGovern

 

 

By:

/s/ Tony Oviedo

 

Name: Michael Y. McGovern

 

 

 

 

Name: Tony Oviedo

 

Title: Chair of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

August 25, 2014

 

 

 

Date Signed:

August 25, 2014

 

--------------------------------------------------------------------------------


 

EXHIBIT A

GENERAL RELEASE AGREEMENT

 

1.                                      General Release.

 

(a)                                 In consideration of the payment of the
Retention Bonus or Severance Pay (the “Payment”), as applicable, as provided for
in the Agreement, Employee voluntarily, completely, and unconditionally
releases, waives, and forever discharges to the maximum extent permitted by law
the Released Parties (defined below) from any and all claims, demands,
liabilities, and causes of action of whatever kind or character, whether
vicarious, derivative, or direct, and whether known or unknown (individually a
“Claim” and collectively the “Claims”), that Employee now may have or ever have
had against any of the Released Parties.

 

(b)                                 The Claims released and waived by this
Release include without limitation any and all Claims (including for attorneys’
fees) (i) growing out of, resulting from, or connected in any way with
Employee’s employment or the employment practices of the Company; (ii) for any
bonus, severance pay, or other incentive or extra compensation; (iii) based on
the common law or any federal, state, or local statutory or constitutional
provision that applies or is asserted to apply, directly or indirectly, to
Employee’s employment, such as Claims based on contract or in tort (including
for fraudulent inducement) or under any employment discrimination or fair
employment practices statute, including but not limited to the Age
Discrimination in Employment Act (“ADEA”); and (iv) based on any other act,
conduct, or omission of any of the Released Parties.

 

(c)                                  Employee acknowledges and agrees that
Employee forever waives any right to recover, and will not request or accept,
anything of value from any of the Released Parties as compensation or damages
growing out of, resulting from, or connected in any way with Employee’s
employment, the employment practices of the Company or with any other act,
conduct, or omission of any of the Released Parties, other than the Payment,
whether sought directly by Employee or by any administrative agency or other
public authority, individual, or group of individuals on Employee’s behalf.

 

(d)                                 This Paragraph 1 does not waive or release
the right to receive the Payment, any remaining rights that Employee may have
under the Agreement, any Claims under the ADEA that arise after the date
Employee signs this Release, or any rights, Claims, or relief that cannot by law
be released.

 

(e)                                  The “Released Parties” are (i) the Company;
(ii) any parent, subsidiary, affiliate, predecessor, successor, or assign of the
entities named or described in clauses (i) to (ii); and (iii) any current or
former officer, director, partner, shareholder, owner, member, manager, joint
venturer, trustee, fiduciary, agent, employee, associate, representative,
administrator, investment advisor, employee benefit plan sponsored or maintained
by, insurer, or attorney of or for any of the entities and persons named or
described in clauses (i)-(iii) and in any capacity.

 

(f)                                   The Parties agree and acknowledge that
nothing in this Release precludes Employee from (i) from filing a charge or
complaint with, providing information to, or cooperating with an investigation
being conducted by, a government agency (such as the Equal Employment
Opportunity Commission) or (ii) giving truthful testimony under oath in any
legal

 

EXHIBIT A TO RETENTION BONUS AND SEVERANCE PAY AGREEMENT

 

1

--------------------------------------------------------------------------------


 

proceeding or making truthful statements or disclosures that are required by law
or valid legal process.

 

2.                                      Time for Acceptance; Right to Revoke
Acceptance; Effective Date of Release.  Employee can accept this Release by
signing it without change and returning it to the Chair of the Board (or his
designee) as follows:

 

(a)                                 With respect to the Retention Bonus, on or
before the close of business on the 21st/45th day after the last day of the Term
or the effective date of the Qualifying Termination, as applicable;

 

(b)                                 With respect to the Severance Pay, on or
before the close of business on the 21st/45th day after the effective date of
the Qualifying Termination.

 

Employee can revoke his acceptance of this Release by so notifying the Chair of
the Board (or his designee) in writing within seven days after he signs and
returns this Release, but if he does so, this Release will not become effective
and enforceable and Employee will not be eligible for and will not receive the
Payment. If Employee does not timely revoke his acceptance, this Release will
become effective and enforceable on the eighth day after he signs and returns
it.

 

3.                                      Acknowledgements.  By signing this
Release, Employee acknowledges that (a) he is advised by this paragraph to
consult an attorney concerning the meaning and effect of this Release; (b) he
has had sufficient time, and at least 21/45 days at his option, to consider this
Release and to consult an attorney if he so wished to do so; (c) he has read
this Release and fully understands the meaning and effect of signing it; (d) his
execution of this Release thus is knowing and voluntary; (e) he is not relying
on any written or oral statement or promise from the Released Parties that are
not set out in the Agreement or this Release; (f) pursuant to this Release he is
receiving consideration in addition to anything of value to which he otherwise
is or would be entitled to receive; (g) he has not made any modifications to the
Release as it was originally presented to him or that have not been approved by
the Company in writing (including Company-made or accepted revisions to this
Release); and (h) any modifications to the Release, whether material or
immaterial, that are made or approved by the Company after it was originally
presented to him do not extend the period of time for him to consider and accept
this Release.

 

AGREED:

 

 

EMPLOYEE

 

 

 

 

 

By:

 

 

 

Tony Oviedo

 

 

 

 

Date Signed:

 

 

 

2

--------------------------------------------------------------------------------